 

ED RECEIVED
edie RED _.—_ SERVED 0°
COUNSEL/PARTIES OF RECORD

 

 

 

 

CLERK US DISTRICT COURT
UNITED STATES DISTRICT COWRT DISTRICT OF NEVADA

DISTRICT OF NEVADA PY.

 

DEPUTY

 

 

RENO, NEVADA

CASE NO. 3:15-CV-0556-RCJ-CBC

TERRANCE WALKER
Plaintiff(s), ORDER OF THE COURT

vs.

CHARTER COMMUNICATIONS LLC.

Defendant(s).

eee ea ea sa es eee

 

The Court having ordered the jury impaneled in the
above-entitled action to be kept together during the period of

deliberation, now, therefore,

IT IS ORDERED that all meals for said jury shall be paid

by the Clerk of the Court.

DATED cnisbl Oey of Novem W609.

o

ROBERT C. JONE
UNITED STATES STRICT JUDGE
